Title: From George Washington to Brigadier General John Stark, 13 August 1778
From: Washington, George
To: Stark, John


          
            Sir
            Head Quarters White plains 13 Augt 1778
          
          I am favd with yours of the 10th inclosing a letter from Colo. Butler, whose presence I
            hope will curb the disaffected and stop the Ravages upon your frontier. If an expedition
            of any consequence should be carried on, a proper supply of light Artillery shall be
            furnished; in the mean time let me know whether you want Ball for any Artillery that you
            already have.
          I think you had better inform the Civil Authority that they must in future  supply their State prisoners with provision—Be pleased to forward the
            inclosed to Colo. Gansevoort by the first opportunity.
            I am &c.
        